EXHIBIT 10.1





ASSET PURCHASE AGREEMENT
By and Among

 
Robot Fruit, Inc. (“Seller”)
 
and
 
StreamTrack, Inc. (“Buyer”)
 
StreamTrack Media, Inc. (“Buyer’s Subsidiary”)




 


Dated November 21, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

          Page No.   Recitals     1     1.   Purchase and Sale of Assets     1  
      1.1 Sale of Acquired Assets     1         1.2 Purchase Price     1        
1.3 Risk of Loss     1         1.4 Valuation of Assets     1     2.  
Obligations and Liabilities     1     3.   Closing and Further Acts     2      
  3.1 Time and Place of Closing     2         3.2 Actions at Closing     2      
  3.3 Conduct of Business Prior to Closing     2         3.4 No Solicitation and
Due Diligence     3     4.   Representations and Warranties of Seller     3    
    4.1 Power and Authority; Binding Nature of Agreement     3         4.2
Subsidiaries     3         4.3 Good Standing     3         4.4 Charter Documents
and Corporate Records     3         4.5 Absence of Changes     4         4.6
Financial Statements     5         4.7 Approvals     5         4.8 Brokers     5
        4.9 Representations True on Closing Date     5     5.   Representations
and Warranties of Buyer     5         5.1 Power and Authority; Binding Nature of
Agreement     5         5.2 Good Standing     5         5.3 Approvals     6    
    5.4 Brokers     6         5.5 Representations True on Closing Date     6  

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

            Page No     6.   Conditions to Closing     6         6.1 Conditions
Precedent to Buyer’s Obligation to Close     6         6.2 Conditions Precedent
to Seller’s Obligation to Close     7         6.3 Notice Requirement     7    
7.   Further Assurances and Post Closing Covenants     7         7.1 Books and
Records     7         7.2 Employee Plans and Employment     7     8.   Survival
of Representations and Warranties     8     9.   Indemnification     8        
9.1 Indemnification by Seller     8         9.2 Indemnification by Buyer     8  
      9.3 Procedure for Indemnification Claims     8     10.   Injunctive Relief
    9         10.1 Damages Inadequate     9         10.2 Injunctive Relief     9
    11.   Arbitration     9     12.   Waivers     9     13.   Successors and
Assigns     9     14.   Entire and Sole Agreement     9     15.   Governing Law
    10     16.   Counterparts     10     17.   Attorney’s Fees and Costs     10
    18.   Assignment     10     19.   Remedies     10     20.   Section Headings
    10     21.   Severability     10     22.   Notices     11     23.  
Publicity     11     24.   Confidentially     11  

 
 
 
ii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


Exhibit A:  Bill of Sale of Assets


Exhibit B:  Certificate of Obligation to Issue Shares


Exhibit C:  List of Assets


Exhibit D:  List of Assumed Liabilities


 
iii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is made and entered into as of
the 21st day of November 2013, by and among Robot Fruit, Inc., a New York
corporation (the “Seller”), StreamTrack, Inc., a Wyoming corporation (the
“Buyer” or “Company”), and StreamTrack Media, Inc., a California corporation
(“Buyer’s Subsidiary”), with respect to the following facts:


R E C I T A L S


 
A.
Seller is engaged in the business of providing key support services and software
for both mobile application and mobile web, using proprietary platforms
developed by Seller over the last several years (the “Business”).



 
B.
Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller, the
Business and substantially all of the assets (collectively, the “Acquired
Assets”) of Seller on the terms and subject to the conditions set forth in this
Agreement.



 
C.
The purchase of the Acquired Assets under this Agreement is intended to qualify
as a tax free purchase and sale under Section 368 of the Internal Revenue Code
of 1986, as amended.



NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the above recitals to this Agreement, the parties to this Agreement hereby
agree as follows:


1)  
Purchase and Sale of Assets.



1.1           Sale of Acquired Assets.  Upon the terms, and subject to the
conditions set forth in this Agreement being satisfied or waived as provided
herein, at the Closing (as defined in Section 4.1 of this Agreement), Seller
will sell, transfer, and assign to Buyer’s Subsidiary and Buyer will purchase
and accept from Seller substantially all of the intangible assets of the Seller,
presently owned or leased by the Seller, wherever located, including, but not
limited to all contractual rights, inventory, engineering data, databases,
systems, designs, computer hardware and software, records, works in process,
backlog, intellectual property (including but not limited to patents and
licensing agreements), know-how, trade secrets, inventions, technology, company
name, operating and equipment leases, licenses, permits, franchises, websites,
customers, suppliers, contracts, sales and marketing literature and processes,
techniques, goodwill, web sites, and pricing information related to the
Business, as more particularly described in Exhibit C to this Agreement (the
“Acquired Assets”), free and clear of all claims, liens, security interests,
pledges and encumbrances other than those assumed by Buyer’s Subsidiary pursuant
to this Agreement.


1.2           Purchase Price.  Upon the terms and conditions set forth in this
Agreement, in consideration for the sale, assignment, and transfer of the
Acquired Assets to the Buyer’s Subsidiary, the Buyer will, after the Closing and
within ten (10) business days after the close of the transaction, issue to
Seller 850,000 shares of Buyer’s common stock (the “Shares”) under rule 144.


1.3           Risk of Loss.  Pending the Closing, all risk of loss, damage or
destruction to the Acquired Assets will be borne by Seller and the Purchase
Price being paid to Seller by Buyer will, in the case of any such loss, damage,
or destruction, be adjusted accordingly.  In the event of a significant
adjustment, either party will have the option to terminate the purchase
contemplated under this Agreement.


1.4           Valuation of Assets.  Buyer and Seller agree that the total value
of the Acquired Assets is the amount set forth in this Agreement.  Buyer and
Seller covenant to determine in good faith the value of each of the Acquired
Assets after the Closing.


2)  
Obligations and Liabilities.



On the Closing Date, neither Buyer nor Buyer’s Subsidiary will assume or be
obligated to satisfy or perform any liabilities, obligations or payables of
Seller, other than those listed on Exhibit D to this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3)  
Closing and Further Acts.



3.1           Time and Place of Closing.  Upon satisfaction or waiver of the
conditions set forth in Section 7 of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) will take place at
the Buyers offices located at 347 Chapala St., Santa Barbara, CA 93101 at 5:00
p.m. (local time) or telephonically and via email on the date that the parties
may mutually agree in writing, but in no event later than November 21, 2013 (the
“Closing Date”).  In the event that the Closing does not occur by November 21,
2012 through no fault or breach of this Agreement by either party, and the
Closing Date is not extended by mutual written agreement of the Seller and the
Buyer, then either party may terminate this Agreement without further obligation
to the other party, except as provided in Section 24 of this Agreement.


3.2           Actions at Closing. At the Closing, the following actions will
take place:


(a)           Buyer will deliver to Seller a certificate evidencing Buyer’s
obligation to issue the Shares to Seller in the form attached to this Agreement
as Exhibit B (the “Certificate”).


(b)           Seller will execute and deliver to Buyer a bill of sale in the
form attached to this Agreement as Exhibit A (the “Bill of Sale”), transferring
to Buyer’s Subsidiary title to the Acquired Assets free and clear of all
encumbrances, liens or claims.


(c)           Seller will deliver to Buyer copies of necessary resolutions of
the Board of Directors and majority shareholders of Seller authorizing the
execution, delivery and performance of this Agreement and the other agreements
contemplated by this Agreement (including the Bill of Sale) for Seller’s
execution, and consummation of the transactions contemplated by this Agreement,
which resolutions have been certified by an officer of Seller as being valid and
in full force and effect.


(d)           Buyer will deliver to Seller copies of resolutions of the
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated by this Agreement for Buyer’s
execution, if any, and consummation of the transactions contemplated by this
Agreement, which resolutions have been certified by an officer of Buyer as being
valid and in full force and effect.


(e)           Seller will deliver to buyer executed consulting agreement
relating to work to be performed on Robot Fruit software.


(f)           Any additional documents or instruments as a party may reasonably
request or as may be necessary to evidence and affect the sale, assignment,
transfer and delivery of the Acquired Assets to the Buyer’s Subsidiary.


3.3           Conduct of Business Prior to Closing.  Except for transactions
contemplated by this Agreement, after the execution of this Agreement by the
Buyer and until the Closing, Seller will:


(a)           Consistent with the ordinary course of business, maintain the
operations and goodwill of the Business and the Seller, and continue its
relationships with persons having business dealings with Seller; and


(b)           Consistent with the ordinary course of business, maintain all of
the assets of the Seller in their current condition, ordinary wear and tear
excepted, and insurance on all of said assets in such amounts and of such kinds
comparable to that in effect on the date of this Agreement; and


(c)           Maintain the books, accounts and records of Seller consistent with
its customary accounting policies consistently applied, including recognition of
revenues and expenses, continue to collect accounts receivable and pay accounts
payable utilizing normal procedures and without discontinuing or accelerating
payment of such accounts and comply with all contractual and other obligations
applicable to the Seller; and


 
2

--------------------------------------------------------------------------------

 
 
(d)           Not make any change to, or otherwise amend in any way, the
contracts with, salaries, wages or other compensation of, any officer, director,
agent or other similar representative of Seller (including any increase in any
benefits or benefit plan costs or any change in any bonus, insurance, pension,
compensation or other benefit plan); and


(e)           Not hire any officer, director, employee, agent or other similar
representative of Seller except employees hired in the ordinary course of
business; and


(f)           Not incur any indebtedness for borrowed money except in the
ordinary course of business, and not pledge or grant liens or security interests
in any of the Acquired Assets; and


(g)           Not sell, transfer or dispose of any Acquired Assets except for
sales in the ordinary course of business; and


(h)           Not distribute any assets of Seller to any of its shareholders or
other affiliates of the Seller, or to any other party; and


(i)           Begin the yearend financial process consistent with prior year
practices.


3.4          No Solicitation and Due Diligence.  Seller will not, nor will the
Seller encourage, facilitate, solicit, or authorize any of its shareholders,
directors, officers, employees, agents or representatives to solicit or enter
into any discussion (or continue any discussion) with any third party (including
the provision of any information to a third party), or enter into any agreement
or understanding of any kind regarding the purchase, sale, lease, assignment,
conveyance or other disposition or acquisition of all or any portion of the
Acquired Assets, the Business or any capital stock of the Seller, for the period
commencing on the date first above written and extending until November 30,
2013.  During this period and until the Closing or termination of this
Agreement, Seller will fully cooperate with the Buyer and its representatives to
enable them to conduct complete due diligence of the Seller, the Business, the
Acquired Assets, and the books, records and documents relating to the Seller,
the Business and the Acquired Assets.


4)  
Representations and Warranties of Seller.



Seller represents and warrants to Buyer as follows:


4.1           Power and Authority; Binding Nature of Agreement.  Seller has full
power and authority to enter into this Agreement and to perform its obligations
hereunder.  The execution, delivery, and performance of this Agreement by it
have been duly authorized by all necessary action on its part.  Assuming that
this Agreement is a valid and binding obligation of each of the other parties
hereto, this Agreement is a valid and binding obligation of Seller.


4.2           Subsidiaries.  There is no corporation, general partnership,
limited partnership, joint venture, association, trust or other entity or
organization which Seller directly or indirectly controls or in which Seller
directly or indirectly owns any equity or other interest.


4.3           Good Standing.  Seller (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is incorporated,
(ii) has all necessary power and authority to own its assets and to conduct its
business as it is currently being conducted, and (iii) is duly qualified or
licensed to do business and are in good standing in every jurisdiction (both
domestic and foreign) where such qualification or licensing is required.


4.4           Charter Documents and Corporate Records.  Seller has delivered to
Buyer complete and correct copies of (i) the articles of incorporation, bylaws
and other charter or organizational documents of the Seller, including all
amendments thereto, (ii) the stock records of the Seller, and (iii) the minutes
and other records of the meetings and other proceedings of the shareholders and
directors of the Seller.  Seller is not in violation or breach of (i) any of the
provisions of its articles of incorporation, bylaws or other charter or
organizational documents, or (ii) any resolution adopted by its shareholders or
directors.  There have been no meetings or other proceedings of the shareholders
or directors of Seller that are not fully reflected in the appropriate minute
books or other written records of Seller.


 
3

--------------------------------------------------------------------------------

 
 
4.5           Absence of Changes.  Except as otherwise set forth on Schedule 5.5
hereto or otherwise disclosed to Buyer in writing prior to the Closing, since
October 1, 2013:


(a)           There has not been any material adverse change in the business,
condition, assets, operations or prospects of Seller and no event has occurred
that might have an adverse effect on the business, condition, assets, operations
or prospects of Seller.


(b)           Seller has not (i) declared, set aside or paid any dividend or
made any other contribution in respect of any shares of capital stock, nor (ii)
repurchased, redeemed or otherwise reacquired any shares of capital stock or
other securities.


(c)           Seller has not sold or otherwise issued any shares of capital
stock or any other securities.


(d)           Seller has not amended its articles of incorporation, bylaws or
other charter or organizational documents, nor has it effected or been a party
to any merger, recapitalization, reclassification of shares, stock split,
reverse stock split, reorganization or similar transaction.


(e)           Seller has not formed any subsidiary or contributed any funds or
other assets to any subsidiary.


(f)           Seller has not purchased or otherwise acquired any assets, nor has
it leased any assets from any other person, except in the ordinary course of
business consistent with past practice.


(g)           Seller has not made any capital expenditure outside the ordinary
course of business or inconsistent with past practice, or in an amount exceeding
one thousand dollars ($1,000) singly or in excess of ten thousand dollars
($10,000) in the aggregate, without Buyer’s prior written consent.


(h)           Seller has not sold or otherwise transferred any assets to any
other person, except in the ordinary course of business consistent with past
practice and at a price equal to the fair market value of the assets
transferred.


(i)           There has not been any material loss, damage or destruction to any
of the properties or assets of Seller (whether or not covered by insurance).


(j)           Seller not written off as uncollectible any indebtedness or
accounts receivable, except for write-offs that were made in the ordinary course
of business consistent with past practice and that involved less than one
thousand dollars ($1,000) singly and less than ten thousand dollars ($10,000) in
the aggregate.


(k)           Seller has not leased any assets to any other person except in the
ordinary course of business consistent with past practice and at a rental rate
equal to the fair rental value of the leased assets.


(l)           Seller has not mortgaged, pledged, hypothecated or otherwise
encumbered any assets, except in the ordinary course of business consistent with
past practice.


(m)           Seller has not entered into any contract or incurred any debt,
liability or other obligation (whether absolute, accrued, contingent or
otherwise), except for (i) contracts that were entered into in the ordinary
course of business consistent with past practice and that have terms of less
than six months and do not contemplate payments by or to Seller which will
exceed, over the term of the contract, ten thousand dollars ($10,000) in the
aggregate, (ii) current liabilities incurred in the ordinary course of business
consistent with the past practice, and (iii) transactions related to customer
and supply activities incurred in the ordinary course of business consistent
with past practice.


 
4

--------------------------------------------------------------------------------

 
 
(n)           Seller has not made any loan or advance to any other person,
except for advances that have been made to customers in the ordinary course of
business consistent with past practice and that have been properly reflected as
“accounts receivables.”


(o)           Seller has not paid any bonus to, or increased the amount of the
salary, fringe benefits or other compensation or remuneration payable to, any of
the directors, officers or employees of Seller.


(p)           No contract or other instrument to which Seller is or was a party
or by which Seller or any of its assets are or were bound has been amended or
terminated, except in the ordinary course of business consistent with past
practice.


(q)           Seller has not forgiven any debt or otherwise released or waived
any right or claim, except in the ordinary course of business consistent with
past practice.


(r)           Seller has not changed its methods of accounting or its accounting
practices in any respect.


(s)           Seller has not entered into any transaction outside the ordinary
course of business or inconsistent with past practice, other than those listed
on Schedule 5.5 of this Agreement.


(t)           Seller has not agreed or committed (orally or in writing) to do
any of the things described in clauses (b) through (s) of this Section 5.5.


4.6           Financial Statements. Not required


4.7           Approvals.  No authorization, consent or approval of, or
registration or filing with, any governmental authority is required to be
obtained or made by Seller in connection with the execution, delivery or
performance of this Agreement, and the conveyance by Seller to Buyer of the
Business and the Acquired Assets.


4.8           Brokers.  Seller has not agreed to pay any brokerage fees,
finder’s fees or other fees or commissions with respect to the transactions
contemplated by this Agreement, and, to Seller’s knowledge, no person is
entitled, or intends to claim that it is entitled, to receive any such fees or
commissions in connection with such transaction.


4.9           Representations True on Closing Date.  The representations and
warranties of Seller set forth in this Agreement are true and correct on the
date hereof, and will be true and correct on the Closing Date as though such
representations and warranties were made as of the Closing Date.


5)  
Representations and Warranties of Buyer.



Buyer represents and warrants to Seller as follows:


5.1           Power and Authority; Binding Nature of Agreement.  Buyer has full
power and authority to enter into this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement by Buyer
have been duly authorized by all necessary action on its part.  Assuming that
this Agreement is a valid and binding obligation of the Seller, this Agreement
is a valid and binding obligation of Buyer.


5.2           Good Standing.  Buyer (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is organized,
(ii) has all necessary power and authority to own its assets and to conduct its
business as it is currently being conducted, and (iii) is duly qualified or
licensed to do business and is in good standing in every jurisdiction (both
domestic and foreign) where such qualification or licensing is required,
including mortgage banking licenses.


 
5

--------------------------------------------------------------------------------

 
 
5.3           Approvals.  No authorization, consent or approval of, or
registration or filing with, any governmental authority or any other person is
required to be obtained or made by Buyer in connection with the execution,
delivery or performance of this Agreement.


5.4           Brokers.  Buyer has not agreed to pay any brokerage fees, finder’s
fees or other fees or commissions with respect to the transactions contemplated
by this Agreement, and, to Buyer’s knowledge, no person is entitled, or intends
to claim that it is entitled, to receive any such fees or commissions in
connection with such transactions.


5.5           Representations True on Closing Date.  The representations and
warranties of Buyer set forth in this Agreement are true and correct on the date
hereof, and will be true and correct on the Closing Date as though such
representations and warranties were made as of the Closing Date.


6)  
Conditions to Closing.



6.1           Conditions Precedent to Buyer’s Obligation To Close.  Buyer’s
obligation to close the asset purchase as contemplated in this Agreement is
conditioned upon the occurrence or waiver by Buyer of the following:


(a)           All state, local and other governmental approvals and all other
consents or approvals of any third parties necessary to consummate the
transactions contemplated by this Agreement must have been received.


(b)           Seller must have delivered to Buyer a certificate executed by the
Secretary of the Seller certifying (i) the names of the officers of Seller
authorized to sign this Agreement to which it is a party and all other documents
and instruments executed by Seller pursuant hereto, together with the true
signatures of such officers; (ii) copies of corporate resolutions adopted by the
Board of Directors of Seller authorizing the appropriate officers of Seller to
execute and deliver this Agreement and all other agreements, documents and
instruments executed by the Seller pursuant hereto and to consummate the
transactions contemplated herein; and (iii) copies of corporate resolutions
adopted by the shareholders of Seller authorizing the directors and appropriate
officers of Seller to execute and deliver this Agreement and all other
agreements, documents and instruments executed by the Seller pursuant hereto and
to consummate the transactions contemplated herein.


(c)           Buyer must in its sole discretion be satisfied with its full and
complete due diligence of Seller, the Acquired Assets, and all other aspects of
the transactions contemplated by this Agreement, including but not limited to
financial, legal and business affairs of Seller.


(e)           The conveyance of the Acquired Assets to Buyer’s Subsidiary free
and clear of any encumbrance other than those assumed by Buyer under this
Agreement, and the effective assignment and acceptance of assignment of all of
Seller’s material contracts to Buyer.


(d)           All representations and warranties of Seller made in this
Agreement or in any exhibit or schedule hereto delivered by Seller must be true
and correct as of the Closing Date with the same force and effect as if made on
and as of that date.


(e)           Seller must have performed and complied with all agreements,
covenants and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the Closing Date.


 
6

--------------------------------------------------------------------------------

 
 
6.2           Conditions Precedent to Seller’s Obligation To Close.  Seller’s
obligation to close the asset purchase as contemplated in this Agreement is
conditioned upon the occurrence or waiver by Seller of the following:


(a)           Buyer has delivered to Seller a Certificate evidencing Buyer’s
obligation to issue the Shares to Seller.
 
(b)          All representations and warranties of Buyer made in this Agreement
or in any exhibit hereto delivered by Buyer must be true and correct on and as
of the Closing Date with the same force and effect as if made on and as of that
date.
 
(c)          Buyer must have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing Date.
 
6.3           Notice Requirement.  Seller will give prompt written notice to
Buyer of any development occurring after the date of this Agreement, or any item
about which Seller did not have actual knowledge on the date of this Agreement,
which causes or reasonably could be expected to cause a breach of any of the
representations and warranties in Section 5 of this Agreement.  Buyer will give
prompt written notice to Seller of any development occurring after the date of
this Agreement, or any item about which Buyer did not have actual knowledge on
the date of this Agreement, which causes or reasonably could be expected to
cause a breach of any of the representations and warranties in Section 6 of this
Agreement.  No disclosure by any party pursuant to this Section 7.3 will be
deemed to amend or supplement the Exhibits or to prevent or cure any
misrepresentation or breach of any representation, warranty, or covenant in this
Agreement.


7)  
Further Assurances and Post Closing Covenants.



Following the Closing, Seller agrees to take such actions and execute,
acknowledge and deliver to Buyer such further instruments of assignment,
assumptions, conveyance and transfer and take any other action as Buyer may
reasonably request in order to more effectively convey, sell, transfer and
assign to Buyer’s Subsidiary all of the Acquired Assets, to confirm the title of
Buyer’s Subsidiary thereto, and to assist Buyer’s Subsidiary in exercising its
rights with respect to the Acquired Assets. In addition, the Seller shall do the
following:


7.1           Books and Records.  Seller and Buyer agree that so long as any
books, records, and files pertaining to the Business or the Acquired Assets, to
the extent they pertain to the operations of Seller prior to the Closing Date,
remain in existence and available, each party (at its expense) will have the
right, for any reasonable and proper purpose, to inspect and make copies of the
same at any time during normal business hours and on reasonable notice.


7.2           Employee Plans and Employment.


(a)          Nothing contained herein will be deemed to create any third party
benefits for any employee or former employee of the Seller.  Nothing contained
herein will be deemed to create any right of employment for any employee of the
Seller, either before or after the Closing Date.


(b)          Seller acknowledges that neither Buyer nor Buyer’s Subsidiary shall
have any obligation to implement any employee stock option plan.


7.3           Software Upgrade.


(a)          Seller acknowledges that within 14 days from the Closing of this
transaction to complete all related programming and submit to Buyer and Apple,
iOs7 software application upgrade for approval and acceptance.


(b)          Seller will bear any and all expenses relating to the development,
submission and final acceptance of the seller required work.


 
7

--------------------------------------------------------------------------------

 


8)  
Survival of Representations and Warranties.



All representations and warranties made by each of the parties hereto will
survive the Closing for a period of two years after the Closing Date.


9)  
Indemnification.



9.1           Indemnification by Seller.  Seller agrees to indemnify, defend and
hold harmless Buyer against any and all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including interest, penalties
and attorneys’ and experts’ fees and costs, incurred by Buyer or any of its
affiliates arising, resulting from, or relating to any and all liabilities of
Seller or relating to any Acquired Assets, other than those liabilities
specifically assumed by the Buyer as expressly provided in Section 2 of this
Agreement, any misrepresentation of a material fact or omission to disclose a
material fact made by Seller in this Agreement, any exhibits to this Agreement
or in any other document furnished or to be furnished by Seller under this
Agreement, or any breach of, or failure by Seller to perform, any of its
representations, warranties, covenants or agreements in this Agreement or in any
exhibit or other document furnished or to be furnished by Seller under this
Agreement.


9.2           Indemnification by Buyer.  Buyer agrees to indemnify, defend and
hold harmless Seller against any and all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including interest, penalties
and attorneys’ and experts’ fees and costs incurred by Seller arising, resulting
from or relating to any breach of, or failure by Buyer to perform, any of its
representations, warranties, covenants or agreements in this Agreement or in any
exhibit or other document furnished or to be furnished by Buyer under this
Agreement, including but not limited to indemnifying Seller for all liabilities
specifically assumed by the Buyer under Section 2 of this Agreement, or arising
from the  Buyer’s operation of the Business after the Closing, unless caused by
the Seller.


9.3           Procedure for Indemnification Claims.


(a)           Whenever any parties become aware that a claim (an “Underlying
Claim”) has arisen entitling them to seek indemnification under this Section 9
of the Agreement, such parties (the “Indemnified Parties”) shall promptly send a
notice (“Notice”) to the parties liable for such indemnification (the
“Indemnifying Parties”) of the right to indemnification (the “Indemnity Claim”);
provided, however, that the failure to so notify the Indemnifying Parties will
relieve the Indemnifying Parties from liability under this Agreement with
respect to such Indemnity Claim only if, and only to the extent that, such
failure to notify the Indemnifying Parties results in material prejudice to the
Indemnifying Parties of rights and defenses otherwise available to the
Indemnifying Parties with respect to the Underlying Claim.  Any Notice pursuant
to this Section 9.3(a) shall set forth in reasonable detail, to the extent then
available, the basis for such Indemnity Claim and an estimate of the amount of
damages arising therefrom.


(b)           If an Indemnity Claim does not result from or arise in connection
with any Underlying Claim or legal proceedings by a third party, the
Indemnifying Parties will have fifteen (15) calendar days following receipt of
the Notice to issue a written response to the Indemnified Parties, indicating
the Indemnifying Parties’ intention to either (i) contest the Indemnity Claim or
(ii) accept the Indemnity Claim as valid.  The Indemnifying Parties’ failure to
provide such a written response within such fifteen (15) day period shall be
deemed to be an acceptance of the Indemnity Claim as valid.  In the event that
an Indemnity Claim is accepted as valid, the Indemnifying Parties shall, within
fifteen (15) Business Days thereafter, pay the damages incurred by the
Indemnified Parties in respect of the Underlying Claim in cash by wire transfer
of immediately available funds to the account or accounts specified by the
Indemnified Parties.  To the extent appropriate, payments for indemnifiable
damages made pursuant to Section 9 of the Agreement will be treated as
adjustments to the Purchase Price.


(c)           In the event an Indemnity Claim results from or arises in
connection with any Underlying Claim or legal proceedings by a third party, the
Indemnifying Parties shall have fifteen (15) calendar days following receipt of
the Notice to send a Notice to the Indemnified Parties of their election to, at
their sole cost and expense, assume the defense of any such Underlying Claim or
legal proceeding; provided that such Notice of election shall contain a
confirmation by the Indemnifying Parties of their obligation to hold harmless
the Indemnified Parties with respect to damages arising from such Underlying
Claim.  The failure by the Indemnifying Parties to elect to assume the defense
of any such Underlying Claim within such fifteen (15) day period shall entitle
the Indemnified Parties to undertake control of the defense of the Underlying
Claim on behalf of and for the account and risk of the Indemnifying Parties in
such manner as the Indemnified Parties may deem appropriate, including, but not
limited to, settling the Underlying Claim.  However, the parties controlling the
defense of the Underlying Claim shall not settle or compromise such Underlying
Claim without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed.  The non-controlling parties
shall be entitled to participate in (but not control) the defense of any such
action, with their own counsel and at their own expense.


 
8

--------------------------------------------------------------------------------

 
 
(d)           The Indemnifying Parties and the Indemnified Parties will
cooperate reasonably, fully and in good faith with each other, at the sole
expense of the Indemnifying Parties, in connection with the defense, compromise
or settlement of any Underlying Claim including, without limitation, by making
available to the other parties all pertinent information and witnesses within
their reasonable control.


10)  
Injunctive Relief.



10.1        Damages Inadequate.  Each party acknowledges that it would be
impossible to measure in money the damages to the other party if there is a
failure to comply with any covenants and provisions of this Agreement, and
agrees that in the event of any breach of any covenant or provision, the other
party to this Agreement will not have an adequate remedy at law.


10.2        Injunctive Relief.  It is therefore agreed that the other party to
this Agreement who is entitled to the benefit of the covenants and provisions of
this Agreement which have been breached, in addition to any other rights or
remedies which they may have, will be entitled to immediate injunctive relief to
enforce such covenants and provisions, and that in the event that any such
action or proceeding is brought in equity to enforce them, the defaulting or
breaching party will not urge a defense that there is an adequate remedy at law.


11)  
Arbitration.



Any dispute under this Agreement will be resolved by binding arbitration
conducted in accordance with the rules and procedures of the American
Arbitration Association as they are then in effect in the County of Los Angeles,
State of California.  In order to select an arbitrator, each party to the
dispute will select an arbitrator of its choice through JAMS, and those selected
arbitrators will then select by mutual agreement a single arbitrator through
JAMS for the proceeding.  The decision of the arbitrator will be final and
binding on the parties to this Agreement, and judgment thereon may be entered in
the Superior Court for the County of Bernardino or any other court having
jurisdiction.  Each party to this Agreement will advance one-half of the
arbitrator’s fees; however, all costs of the arbitration proceeding to enforce
this Agreement, including attorneys’ fees and witness expenses, will be paid by
the party against whom the arbitrator rules.  It is expressly agreed that the
parties to any such arbitration may take discovery as contemplated and provided
for by California Code of Civil Procedure §1283.05.  Notwithstanding anything
herein to the contrary, the parties hereto will not be required to submit a
claim to arbitration if the claim is for temporary or preliminary equitable or
injunctive relief that could not practicably be heard in a timely fashion
through the arbitration process.


12)  
Waivers.



If any party at any time waives any rights hereunder resulting from any breach
by the other party of any of the provisions of this Agreement, such waiver is
not to be construed as a continuing waiver of other breaches of the same or
other provisions of this Agreement.  Resort to any remedies referred to herein
will not be construed as a waiver of any other rights and remedies to which such
party is entitled under this Agreement or otherwise.


13)  
Successors and Assigns.



Each covenant and representation of this Agreement will inure to the benefit of
and be binding upon each of the parties, their personal representatives, assigns
and other successors in interest.


14)  
Entire and Sole Agreement.



This Agreement and its exhibits and schedules constitute the entire agreement
between the parties and supersede all other agreements, representations,
warranties, statements, promises and undertakings, whether oral or written, with
respect to the subject matter of this Agreement.  This Agreement may be modified
or amended only by a written agreement signed by the parties against whom the
amendment is sought to be enforced.
 
 
9

--------------------------------------------------------------------------------

 
 
15)  
Governing Law.



This Agreement will be governed by the laws of California without giving effect
to applicable conflict of laws provisions.  With respect to any disputes arising
out of or relating to this Agreement, each party agrees that any disputes that
are not resolved by the parties will be submitted to binding arbitration with
the American Arbitration Association located in Santa Barbara County,
California; provided, that any party may seek equitable remedies under this
Agreement without referring them to binding arbitration.


16)  
Counterparts.



This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts will be deemed to be an original, and such
counterparts will constitute but one and the same instrument.


17)  
Attorneys’ Fees and Costs.



In the event that either party must resort to legal action in order to enforce
the provisions of this Agreement or to defend such action, the prevailing party
will be entitled to receive reimbursement from the nonprevailing party for all
reasonable attorneys’ fees and all other costs incurred in commencing or
defending such action, or in enforcing this Agreement, including but not limited
to post judgment costs.


18)  
Assignment.



This Agreement may not be assigned by any party without prior written consent of
the other parties.


19)  
Remedies.



Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party will have all other
remedies now or hereafter existing at law, in equity, by statute or
otherwise.  The election of any one or more remedies will not constitute a
waiver of the right to pursue other available remedies.


20)  
Section Headings.



The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and will not be used in construing it.


21)  
Severability.



In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or part of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
22)  
Notices.



Each notice or other communication hereunder must be in writing and will be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient will have specified in a written notice given to the other
parties hereto):


If to Buyer or Buyer’s Subsidary:


StreamTrack, Inc.
347 Chapala Street
Santa Barbara, California 93101
Attention; Michael Hill, Chief Executive Officer


Telephone Number:  (805) 308-9152
Facsimile Number:   (805) 456-0406
Email Address:  michael@streamtrack.com


If to Seller:


Robot Fruit, Inc.
1400 Old Country Rd., Ste.417
Westbury, NY 11590
Attention; Thomas Vieweg, Chief Executive Officer


Telephone Number:  (855) 427-7743
Email Address:  tommyv@robotfruit.com


23)  
Publicity.



Except as may be required in order for a party to comply with applicable laws,
rules, or regulations or to enable a party to comply with this Agreement, no
press release, notice to any third party or other publicity concerning the
transactions contemplated by this Agreement will be issued, given or otherwise
disseminated without the prior approval of each of the parties hereto; provided,
however, that such approval will not be unreasonably withheld.


24)  
Confidentiality.



Any information, including but not limited to data, business information
(including customer lists and prospects), technical information, computer
programs and documentation, programs, files, specifications, drawings, sketches,
models, samples, tools or other data, oral, written or otherwise, (hereinafter
called “Information”), furnished or disclosed by one party to the other for the
purpose of the contemplated transaction herein, will remain the disclosing
party’s property until the Closing at which time all such Information will
become the property of Buyer.  All copies of such Information in written,
graphic or other tangible form must be returned to the disclosing party
immediately upon written request if the transaction contemplated herein is not
consummated.  Unless such Information was previously known to receiving party
free of any obligation to keep it confidential, or has been or is subsequently
made public by the disclosing party or a third party, it must be kept
confidential by the receiving party, will be used only in performing due
diligence pursuant to this Agreement, and may not be used for other purposes
except upon such terms as may be agreed upon between Seller and Buyer in
writing.
 
(Signatures on following page.)
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.
 

Seller: Robot Fruit, Inc.     a New York corporation        
 
By:
/s/ Thomas Vieweg       Thomas Vieweg, Chief Executive Officer  


 

Buyer: StreamTrack, Inc.     a Wyoming corporation        
 
By:
/s/ Michael Hill       Michael Hill, Chief Executive Officer  

 
 

Buyer’s Subsidiary: StreamTrack, Inc.     a California corporation        
 
By:
/s/ Aaron Gravitz       Aaron Gravitz, Chief Executive Officer  

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


BILL OF SALE OF ASSETS
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
BILL OF SALE OF ASSETS
 
Robot Fruit, Inc., a New York corporation (“Seller”), hereby sells and conveys
to StreamTrack Media, Inc. (Buyer’s Subsidiary), a wholly owned subsidiary of
StreamTrack, Inc., a Wyoming corporation (“Buyer”), all of the tangible and
intangible assets (the “Assets”) to be transferred to Buyer’s Subsidiary
pursuant to the terms of that certain Asset Purchase Agreement (“Agreement”),
made and entered into as of November 21, 2013, by and among StreamTrack, Inc., a
Wyoming corporation, StreamTrack Media Inc., a California corporation, and Robot
Fruit, a New York corporation, and assigns the Assets to Buyer’s Subsidiary
forever, free and clear of all liens and encumbrances other than those assumed
by the Buyer and Buyer’s Subsidiary in the Agreement.


Seller warrants and agrees to defend the title to all of the Assets for the
benefit of Buyer’s Subsidiary and assigns against all persons.


IN WITNESS WHEREOF, Seller has signed and delivered this Bill of Sale to Buyer’s
Subsidiary on November 21, 2013 at Los Angeles, California.



  Robot Fruit, Inc.     a New York corporation        
 
By:
/s/ Thomas Vieweg       Thomas Vieweg, Chief Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B


CERTIFICATE OF OBLIGATION TO ISSUE SHARES
 
 
 
 

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF OBLIGATION TO ISSUE SHARES
 
StreamTrack, Inc., a Wyoming corporation (“Buyer”) hereby covenants to issue to
Robot Fruit, Inc., a New York corporation (“Seller”), after the Closing of the
Asset Purchase Agreement, dated November 21, 2013, by and between Buyer and
Seller, and within ten (10) business days, 850,000 shares of common stock of
STTK (the “Shares”) under rule 144.
 
IN WITNESS WHEREOF, Buyer has signed and delivered this Certificate to Seller on
November 21, 2013 at Los Angeles, California.


 

  StreamTrack, Inc.     a Wyoming corporation        
 
By:
/s/ Michael Hill       Michael Hill, Chief Executive Officer  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


LIST OF ACQUIRED ASSETS
 
1 All code, intellectual property and good will associated with Robot Fruit,
Inc. and related sites (access to take over server)
-Technical drawing
- Digital Promotional Materials and Instruction Manuals


2 All Domain names Go Daddy including ssl certificates
Robotfruit.com
Rfdove.com
Rfteste.com
Robotfruitseller.com
Robotfruit12.com through robotfruit29.com
The robotfruit.com
r- cubed.mobi
RFU.mobi.com
Robotfruituniversity.com


3 Domain names network solutions
Robotfruit.us/.tv/.org/.net/.mobi.info/.co./biz
 
4 Youtube channel account


5 Robot Fruit Apple app account


6 Robot Fruit Google app account
 
 
 

--------------------------------------------------------------------------------

 


 


EXHIBIT D


LIST OF ASSUMED LIABILITIES


1.  
No liabilities are assumed

 